 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel Corporation and United Steelworkers ofAmerica,AFL-CIO. Cases 12-CA-6567, 12-CA-6572, and 12-CA-6581March 22, 1976DECISION AND ORDERBY MEMBERS FANNING, PENELLO,AND WALTHEROn October 30, 1975,Administrative Law JudgePeter E.Donnelly issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief,a motion to reopen rec-ord, answer to the Union's cross-exceptions,and re-sponse to the Union'smotion to correct its brief; theGeneral Counsel filed its opposition to Respondent'smotion;and the Union filed cross-exceptions andbrief and answer to Respondent's exceptions,and themotion to correct the Union's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions,cross-ex-ceptions, briefs, motions,' and responses thereto, andhas decided to affirm the rulings,findings,2and con-clusions of the Administrative Law Judge, and toadopt his recommended Order as modified herein.The Administrative Law Judge properly found thefollowing violations of Section 8(a)(1) of the Act:Respondent maintained rule 4,which,prior to itsmodification on December 4, 1974,' unlawfully pro-hibited solicitation"on the Company's time.114Respondent threatened employees with loss ofbreak periods and other employee benefits if theyselected the Union as their bargaining representative.Respondent threatened employees with closing theplant if they selected the Union as their bargainingrepresentative.Respondent threatened employees with dischargefor engaging in union activity.Respondent,through Supervisor Cecil Holmes,1For reasons set forth below,we deny the motions.2Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A. 3, 1951).We have carefully examinedthe record and find no basis for reversing his findings.3All dates below refer to 1974.4 However,contrary to the-Administrative Law Judge,who extends thecease-and-desist order regarding said rule,already legalized,to all ofRespondent's locations,we shall restrict it to the Jacksonville,Florida, plantinvolved herein.told employee Leroy Smoakes that employee Fletch-er Smith had been discharged for engaging in unionactivity.Respondent interrogated employees concerningtheir union activity.Respondent threatened employees with dischargein the event that employees were organized and wenton strike.The Administrative Law Judge also correctlyfound that Smith was discriminatorily discharged onNovember 5 in violation of Section 8(a)(3) of theAct. In doing so, the Administrative Law Judge re-lied,inter alia,on Smith's credited testimony that hewas told by Supervisor Verlin Nettles that he wasbeing fired because of his union activity. In addition,we also take into account Smoakes' credited testimo-ny concerning Supervisor Holmes' admission thatRespondent terminated Smith as a result of his activ-ity.However,for reasons supplied below,we disagreewith the Administrative Law Judge that the circum-stances in the instant proceeding support a valid in-ference that Respondent had knowledge of employeeArthur E.Jones' union activity and discriminatorilydischarged him on October 23 because of such activi-ty.In arriving at his holding concerning Jones, theAdministrative Law Judge considered certain fac-tors:1.On October 15, Jones signed an authorizationcard at the request of his fellow employee John Jen-kins.2. Jones was also asked to give a card to employeeFrank Young but had no opportunity to do so beforehis discharge.3.Although Alexander Whitelaw,Jones' supervi-sor, denied direct knowledge that Jones engaged inunion activity,he was "somewhat equivocal"as evi-denced by the following testimony:Q. Did you have any information or did any-one report anything to you to indicate that he[Jones]was involved in union activities of anysort?A. No one reported to me that he was in-volved in any union activities.Q. (Judge Donnelly).The question was, Ithink,were you aware that he was engaged inunion activity?A. No sir, I was not.Q. (Judge Donnelly).You had no informa-tion?A. No information whatsoever that he wasengaged,other than just what he was doing atFlorida Steel.223 NLRB No. 23 FLORIDA STEEL CORPORATION4.Whitelaw conceded that he became aware ofthe "Union's organizationaleffortsometimebetweenhis return from vacation on October 3 .andChristmas. While the date is not specific, these datesdo include the date of October 23 . . . ."As to 1, the record shows that Jones testified thathe did notsignthe card, which was given to him byJenkins on the car lot on the evening of October 12,until the lattercameto his home for that purpose 3days later.As to 2, Jones testified that he did not participatein the distribution of any cards at the plant.As to 3, the record also contains the following tes-timony which directly preceded the exchange reliedupon by the Administrative Law Judge:Q.Mr. Whitelaw, did you have any knowl-edge or information that Mr. Jones may havebeen involvedin some unionactivities of anysort?A. None whatsoever.Q. Do you know if hesigneda union card?A. No, sir.Q. Do you know to this day if he signed aunion card?A. I have no idea that he ever signed a card.Although Whitelaw's reply to the AdministrativeLaw Judge's second question, when considered byitself,may not be clear, there is little doubt from thetotal exchange that Whitelaw unequivocally testifiedthat he had no knowledge of any union activity byJones.5As to 4, the Administrative Law Judge refers toWhitlaw's awareness of the "Union's organizationaleffort" rather than any such activity by Jones. More-over, as the Administrative Law Judge recognizes, noevidence has been adduced to indicate that Whitelawacquired knowledge of the Union prior to October23, the date of Jones' discharge.In view of the foregoing, particularly the fact thatthe only significant union activity of Jones, namely,his signingof a card, took place away from the plant,we findinsufficientwarrant for the AdministrativeLaw Judge's conclusion that Respondent had knowl-edge of Jones' union activity 6 Accordingly, as notedabove, we do not adopt his finding that Jones wasdischarged in violation of Section 8(a)(3) of the Act.5We therefore need not consider Respondent's motion to reopen the rec-ord for the purpose of clarifying Whitelaw's answer.6Although Jones testified that on the day before his discharge he had aconversation about the union with another employee while Jim Conners, ayard coordinator,was 10 to 15 feet away, no evidence was offered thatConners heard the discussion or that he was a supervisor within the mean-ing of the Act.We therefore find this testimony of little probative value. Inthis connection,it is noteworthy that no reference was made thereto by theAdministrative Law Judge,the General Counsel, or the Union.175We turn now to the Administrative Law Judge'sdismissalof the Union's contention that Respondentdiscriminatorily discharged Smoakes and Jenkins inviolation of Section 8(a)(3) of the Act. In doing so,the Administrative Law Judge stated that such con-duct was neither alleged in the complaint nor fullylitigated at the hearing.The Union originally excepted to the foregoingfinding.However, it subsequently informed theBoard that it had erred in referring to the "dis-charge" rather than the "suspensions" of Smoakesand Jenkins, and therefore requested the Board's per-missionto revise its exceptions and brief accordingly.Respondent contends that the Union may notraise the issue of the propriety of the alleged suspen-sions because the General Counsel through the direc-tor of the Office of Appeals on May 13, 1975, Case12-CA-6581, denied the Union's appeal from theRegional Director's refusal to include in the com-plaint an allegation that Respondent discriminatorilysuspended Smoakes and Jenkins for 3 days becauseof their union activities.'We agree with Respondent's position and wetherefore deny the Union's motion in regard to theforegoing.Finally, the Union contends that the instant pro-ceeding required the following remedies in view ofthe "flagrant nature of the unfair labor practicescommitted herein. as well as Respondent's history ofsimilar violations:" 7 (1) a cease-and-desist orderwhich is companywide and which should be postedcompanywide, and (2) the extraordinaryremedies setforth inN.LR.B. v. J. P. Stevens & Co., Inc., 464F.2d 1326 (C.A. 2, 1974), and amended contempt ad-judication 81 LRRM 2285 (September 13, 1972).As the instant proceeding, unlike theFlorida Steelcasecited by the Union, does not deal withan issuewhich is companywide, we are of the opinion thatcompanywide posting is unnecessary. Nor do we be-lieve that the nature of the unlawful conduct hereinis of such a character that it requires the extraordi-nary remedies utilized in theStevenscase.However,as Respondent's unlawful conduct goes to the heartof the Act, we shall issue a broad order that Respon-dent cease and desist from in any manner infringingupon the rights guaranteed employees in Section 7 ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'Re-lationsBoard adoptsas itsOrder therecommendedOrder of the Administrative Law Judge,as modified,Florida SteelCorporation,220 NLRB No. 169 (1975). 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDand hereby orders that the Respondent,Florida SteelCorporation,Jacksonville,Florida,itsofficers,agents,successors,and assigns, shall take the actionset forth in the said recommended Order,as modi-fied herein:1.Substitute the following for the initial phrase"At all of its locations"in paragraph 1(a):"(a)At its Jacksonville, Florida, plant,"2. Insert the following as paragraph 1(i):"(i) In any othermanner infringingupon therights guaranteed employees in Section7 of the Act."3.Substitute the following for paragraph 2(a):"(a)Offer to Fletcher Smith immediate and fullreinstatement to his former job, or if that job no lon-ger exists,to substantially equivalent employmentand make him whole for any loss of pay he may havesuffered as a result of the discriminationpracticedagainst him,in the manner set forth in the sectionherein entitled`The Remedy."'4. Substitute the attached notice for that of theAdministrativeLaw Judge.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it allegesthat ArthurE. Jones wasdischarged in violation of Section8(a)(3) of the Act.MEMBER FANNING,concurring in part and dissentingin part:Iagree with my colleagues'adoptionof the Ad-ministrativeLaw Judge's8(a)(1) findings as toRespondent'scoercive statements and its pre-De-cember4, 1974,no-solicitation rule and as to the8(aX3)discharge of employee Fletcher Smith.' I alsojoin in their reversalof the Administrative LawJudge's finding that Arthur E. Jones was discrimina-torily discharged in violation of Section 8(a)(3) of theAct.As indicated above, I agree that Respondent vio-lated Section 8(a)(1) of the Act by maintaining priorto December 4, 1974, rule 4 which unlawfully prohib-ited solicitation"on the Company's time." However,for the reasons set forth in the dissenting opinion inEssex International, Inc.,211NLRB 749 (1974), Iwould find, contrary to my colleagues that, despitethe subsequent substitution of the words"workingtime"for the words "the Company's time,"rule 4 asthus modified continued to be ambiguous and there-fore unduly infringed upon the employees'exerciseof the right of self-organization in violation of Sec-tion 8(a)(1) of the Act.In connection with rule 4 both before and after itsmodification,Iwould,unlike my colleagues,find ap-propriate the Administrative Law Judge's cease-and-desist order which applies to all of Respondent's lo-cations instead of restricting it to the Jacksonville,Florida, plant involved herein. Such an order is war-ranted because Respondent has also maintained thisno-solicitation rule at one or more of its otherplants?9 In view of these violations,my colleagues properly include a broad or-der herein.9 SeeFlorida Steel Corporation,215 NLRB No. 23 (1974), which involvesRespondent's Tampa,Florida,plant.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT at our Jacksonville, Florida,plant, promulgate, maintain in effect, or enforcethe pre-December 4, 1974, company rule 4 orapply any rule or regulation prohibiting our em-ployees from soliciting on behalf of any labororganization on work hours during their non-working time and distributing union literature innonwork areas during their nonworking time.WE WILL NOT threaten employees with loss ofbreak periods and other employee benefits forselectingthe Union as their bargaining represen-tative.WE WILL NOT threaten employees with closingthe plant forselectingtheUnion as their bar-gaining representative.WE WILL NOT threaten employees with a freezeof their wages for selecting the union as theirbargaining representative.WE WILL NOT threaten employees with dis-charge forengagingin union activity.WE WILL NOT tell our employees that other em-ployees have been discharged for engaging inunion activity.WE WILL NOT interrogate our employees con-cerningtheir union activity.WE WILL NOT threaten our employees with dis-charge in the event the employees become orga-nized and go on strike.WE WILL NOT discharge our employees, there-by discriminating in regard to their hire and ten-ure of employment, in order to discourage mem-bership in United Steelworkers of America,AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their rights guaranteed in Section 7of the National Labor Relations Act, as amend-ed.WE WILL make Fletcher Smith whole for anyloss of pay he may have suffered as a 'result of FLORIDASTEEL CORPORATION177our discrimination practiced against him and WEWILL offer to reinstate him to his former job or, ifthat jobno longer exists,to a substantiallyequivalent job.All our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization.FLORIDA STEEL CORPORATIONDECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharges herein were filed by United Steelworkers of Amen-ca,AFL-CIO, herein called Charging Party or Union, onNovember 5, 8, and 14, all in 1974. An order consolidatingcases,consolidated complaint and notice of hearing, wasissued by the General Counsel of the National Labor Rela-tions Board on March 31, 1975, alleging that Florida SteelCorporation,hereincalled Respondent or Employer, vio-lated Sections 8(a)(1) and (3) of the Act. An answer theretowas timely filed by Respondent. Pursuant to notice thehearing was held before the Administrative Law Judge atJacksonville, Florida, on May 30, June 10, 11, and 12, all in1975. Briefs have been timely filed by the General Counsel,Charging Party, and Respondent. Respondent filed a replybrief.All have been duly considered.in the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICES 2The complaint alleges that Respondent violated Section8(a)(1) of the Act by maintaining and enforcing an invalidno-solicitation, no-distribution rule and by making coer-cive statements to employees. It is further alleged that Re-spondent discharged Arthur E. Jones and Fletcher Smithfor having engaged in union activity.A. Facts,Discussion,and Analysis1.BackgroundThe Employer operates plants both within and withoutthe State of Florida. There are five Florida locations inaddition to the Jacksonville, Florida, location which is thesubject of the instant litigation. These are, Tampa, Miami,Orlando, Fort Lauderdale, and Indiantown. Respondent'scorporate headquarters are in Tampa. Charles Duty, aunion organizer, came to Jacksonville on August 29, 1974,after participating in prior organizational efforts by theUnion in Tampa and Indiantown? Almost immediatelyupon his arrival in Jacksonville, Duty beganan intensivecampaign to organize the Respondent's Jacksonville plant.This effort included the solicitation of employees to signauthorization cards, meetings with employees, and hand-billing at the Respondent's plant.FINDINGS OF FACT I1.EMPLOYER'S BUSINESSEmployer is a Florida corporation with an office andplace ofbusinesslocated in Jacksonville, Florida. Employ-er is engagedin the manufacturingand sellingof structuraliron and steel products. During the past 12 months Em-ployer has purchased and received goods, supplies, andmaterials valuedin excessof $50,000 directly from pointsoutside the State of Florida. The complaint alleges, the an-swer admits,and I find, that the Employer is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.It.THE LABORORGANIZATIONThe complaint alleges and Respondent in its answer ad-mits and I find that the Union is a labor organization with-1There is conflicting testimony regarding many allegations of this com-plaint.In resolving these conflicts I have credited all of the relevant testimo-ny of some witnesses and parts of relevant testimony of others,and in sodoing I have taken into consideration,where appropriate,the apparent in-terests of the witnesses;the inherent probabilities;the probabilities in lightof other events;corroboration or lack of it;and the consistencies or incon-sistencies within the testimony of each witness and between the testimony ofeach witness and that of other witnesses with similar apparent interests.Testimony in contradiction to that upon which my factual findings arebased has been carefully considered but discredited.Additional factors inaddition to these general criteria are noted in evaluating the testimony ofsome witnesses.2. The no-solicitation, no-distribution ruleIt is undisputed that Respondent maintained prior toDecember 4, 1974, a restrictive solicitation-distributionrule which read:Rule 4. No person will be allowed to carry on unionorganizing activities on the job. Anyone who does soand who therebyneglects hisown work orinterfereswith the work of others will be subject to discharge.Solicitation for membership, pledges, subscriptions orthe unauthorized collection of money or circulation ofpetitions or conducting any outside business on theCompany's time, without permission of the manager,isprohibited.Subsequent to December 3, 1974, the rule was modified toread:Rule 4. No person will be allowed to carry onUnion organizing activities on the job. Anyone whodoes so and who thereby neglects his own work orinterferes with the work of others will be subject todischarge. Solicitation for membership pledges, sub-scriptions or the unauthorized collection of money orcirculation of petitions or conducting any outsidebusiness on working time, without permission of theManager, is prohibited.aCertain errors in the transcript are hereby noted and corrected.3These prior organizational efforts resulted in the filing of several unfairlabor practice charges. Board decisions resulted inFlorida Steel Corporation,214 NLRB 356 (1974); 215 No. 23 (1974); and 220 No. 56 (1975). 178DECISIONSOF NATIONALLABOR RELATIONS BOARDThe ruleas itexisted prior to December 3, 1974, was thesubject of unfair labor practice litigation resulting in afinding by the National Labor Relations Board that therule was illegally broad. The Board stated,inter alia:More recently, the Board held, inEssex International,Inc.,211 NLRB 749 (1974), that a rule prohibiting so-licitation `during working hours' unduly restricts em-ployees in the exercise of their Section 7 rights [foot-note omitted].We find that the term `company time'like 'working hours' is unduly ambiguous and tends toconnote all paid time from the beginning to the end ofthe work shift, and can easily be interpreted as a re-striction on solicitation during break time or other pe-riods when employees are compensated though not ac-tively at work. Therefore, considering also that therewas no evidence adduced that such a broad rule isnecessary to maintain discipline or production, andthe rule was not posted until after the campaign be-gan, we findthat thisrule isunduly restrictive of theemployees' rights under Section 7 of the Act to engagein union activities and is, therefore, presumptively in-valid and violative of Section 8(ax I) of the Act.'The only change in the rule after December 4, 1974, wasto substitute the words "working time" for the words "theCompany's time." Accordingly, the only issue for me todecide is whether or not this modification legalizes theprior unlawful rule inasmuch as I am bound to follow thedictates of the Board as to the prior rulesOn the other hand, it is my conclusion that the post-December 4, 1974, rule is valid. In this regard I note thatthe Board previously considered the first two sentences ofthis rule inPepsi-Cola Bottlers of Miami, Inc.,155 NLRB527 (1965), and deemed this language to be valid. A Boardmajority has recently passed on the matter of prohibitingsolicitation on "work time" and concluded that such a ruleis valid on its face.Essex International Inc.,211 NLRB 749(1974). In these circumstances I am persuaded that the rulein the instant case is also valid on its face.The GeneralCounsel further contends that collateral evidence supportsa finding of illegality in the rule's interpretation and appli-cation. I do not agree. The rule as written is valid and therecord herein is totally insufficient either to invalidate therule or to show invalidity in either its interpretation or ap-plication. Accordingly, I conclude that the Respondent didnot violate Section 8(a)(l) of the Act by promulgating andmaintainingthe post-December 4, 1974, no-solicitation,no-distribution rule.4 Florida Steel Corporation,215 NLRB No. 23 (1974).3Respondentin its replybrief attempts to distinguish the Boarddecisionin the priorFlorida Steelcase from the instant case on the grounds that first,unlikethe priorBoard decision,the original rule hereinwas posted prior tothe organizational effort andsecondly,that the instant caseby "collateralevidence"resolves any ambiguity in the ruleand supports a finding oflegalityas to the rule.As to thefirst contention,Ido not regard the time ofthe advent of the organizational effort at the Jacksonville plant ascontrol-ling with respect to the legality of the rule.As to the second contention. Iconclude that the facts of the instant case do notsupport theRespondent'sposition,i.e., thetotality ofthe relevant testimony does not showany inter-pretations or understandingsof the rule which would validate it.3. 8(a)(1) allegationsEmployee Stan Jordan testified that he and another em-ployee named Herman Korpi had a conversation with Su-pervisorDan Johnson in about October 1974 whereinJohnson told him "You know if this place goes union, youcan't take two breaks; and, if it goesunion,you can't-oh,if it goes union, you have to be on your job when the bellsounds." While Johnson concedes that it is possible he hadspoken to both of them in his office, he denies having anyconversationwith them concerning the matter of theUnion and work breaks. I credit Jordan with respect to thisconversation and conclude that Johnson's remarks werecoercive inasmuch as they constituted a threat to reduceemployee benefits in the event the Respondent became un-ionized.Employee John Delaney testified to a conversation withhis supervisor, Edgar Boyette, on about November 5, 1974.Boyette stopped him in his work area at about 6:30 or 7p.m. and showed him a paper pointing out to him that thepaper showed that the Company's contribution for em-ployee benefits represented 78 cents per hour as to him .6 Ageneralconversation about the relative merits of unioniza-tion ensued. Delaney states, "And then, he went into dif-ferent things, his experiences with the union, and also toldme that the union couldn't do anything for the people be-causeitwas a right-to-workstate,and that they couldalso-when we went-if we went on strike, they couldclose the plant down and move the material to otherplants." Later in the conversation, Boyette told him that ifthe union came in wages would be frozen. Boyette con-cedes that he had been instructed by the production man-ager to show the employees, including Delaney, the em-ployee benefits cost figures, but he denies doing any morethan explaining the figures to the employees and deniesthat the subject of a union was discussed with Delaney atall. I find that Delaney's version is the more credible andthat these remarks in substance constitute threats to ad-versely affect employee working conditions and wages inthe event the Respondent became organized. In makingthis finding I do not conclude, as urged by the Respondent,that the effect of the threat to shut the plant was negatedby Boyette's observation that he had, "never known theCompany to do anything like that because of the Union."Employee Russell Simmons testified that on the night ofNovember 8, Boyette called into his office six employees,including himself andRussellLove. At this meeting Boy-ette showed them a Steelworkers' contract with anothersmaller steelcompany, Florida Machine and Foundry Co.(herein called FLECO), and in a discussion about theUnion Boyette stated, "If the union-even if the Uniongets inhere, the union can't make the company do anymorefor the employees than what they're doing rightnow." Simmons further testified, "And he said even if theytried that the company could sell all the steel and close theplant down." Love corroborates Simmons' version stating6 This paperappears as Resp.Exh. 3,which is a runoff list of employeespurporting to show the total cost of employee benefits with a breakdownshowing those portions contributedby theRespondent and the individualemployees. FLORIDA STEEL CORPORATION179that Boyette remarked, "Well the company don't have todo anything, they could sell their steel and close down theplant." Boyette testified that while he did show the con-tract to groups of employees he had no discussions withthem about the contract, was asked no questions, and spe-cifically denies any reference to closing the plant. Howev-er, I find the versions of Simmons and Love more plausi-ble, particularly since they corroborate one another and Iconclude that Boyette's remarks were,in essence,a threatthat the plant might be closed if the Respondent were orga-nized.Employee Russell Simmons further testified to a conver-sation with Boyette on November 22 wherein he and Dela-ney went into Boyette's office to advise Boyette that theywere organizing the employees.Simmons states that Boy-ette responded that they should not do it in front of thewrong people because he would hate to see them lose theirjobs.Delaney testified to this same conversation but hisversion does not corroborate Simmons' insofar as the al-leged coercive statement by Boyette is concerned. The mat-ter of Boyette's responses was explored with him duringexamination,however his memory failed him.Boyette denied any teference linking the organizationalactivity of these employees with their job tenure. I creditBoyette as to this allegation. However, according to Boy-ette, upon being advised by them of their organizationalintentions, he said, "Okay, but, the rules are on the board"in referenceto the posted company rules. Accordingly, itappears that these employees were warned that their orga-nizing activities should be limited to the company rules.Since it appears that, as previously found, at least one ofthe applicable rules in effect at this time was invalid thisstatement so limiting their activity is coercive.Leroy Smoakes, an employee in the welding and fabrica-tion section supervised by Cecil Holmes, testified that onNovember 6 at about 1:30 p.m. he was approached at hiswork station by Holmes who told him that he wanted tospeak to him. Smoakes followed Holmes to an office.Holmes began the conversation by telling him that "a ru-mor was going around that I was talking to some of theworkers about the union activity and I told him that Iwasn't talking to anyone about the union. So he told me,say that if I didn't quit talking to them that-the guys-about the union, that he would have to terminate me. Andthen, he say that they had already terminate one guy thatday, Fletcher Smith, about the union activity."Holmes concedes that he did have a conversation withSmoakes concerning his leaving his assigned work area.Holmes testified, "well, I told him that if he didn't stay inhis work area and do his job and quit going around stop-ping other people from their work and talking to them,regardlessof what he was talking about, whether it beunion activities or what have you, that I was going to beforced to terminate him." Smoakes' version appears to bet-ter fit the credibility criteria set forth earlier and I credithim as to this conversation. Further I conclude thatHolmes' remarks were coercive since they constituted theexpression of a threat of discharge for engaging in unionactivity.John Jenkins, a welder employee testified that in Sep-tember 1974, Dick Peterson, his supervisor, asked him if anemployee named John Smith had asked him to sign aunion card. Peterson also asked him on October 1, 1974, ifFletcher Smith had asked him to sign a union card. No oneelsewas present. Jenkins replied negatively to both ques-tions.While Jenkins' testimony was somewhat uncertain asto the dates of the questioning, I am nevertheless persuad-ed that his testimony should be credited, particularly inview of the fact that it is uncontested inasmuch as Petersondid not testify at the hearing.Jenkins also testified that, sometime during October at ameeting of the welders, Peterson talked to them aboutstrikes and related matters during the course of which he"mentioned that if the union came in that the companywould snatch all our benefits away from us." This allega-tion is also undenied since Peterson did not testify. I creditJenkins' account and I conclude that such remarks consti-tuted a threat to eliminate employee benefits if the plantwere to become organized.James Page, a warehouse employee, testified that he andsome three other employees attended a meeting called byhis supervisor, John Zayatz, in Zayatz' office. The meetingbegan with the discussion of work hours and later the mat-terof union benefits came under discussion. Zayatzshowed them a copy of the FLECO contract. Discussioninvolved a comparison of their employee benefits with thecontract benefits at FLECO. Page asked what would be theresult of a strike and Zayatz answered him that "that theunion itself couldn't make Florida Steel do anything, and ifitcame down to a strike that-and we walked out on astrike, that would be just like quitting our jobs, we'd nolonger be employed with Florida Steel."The following day Page spoke with John Duty about thistalk, and was advised of the Union's view of Zayatz' repre-sentations. On the following day, a workday, Page soughtout Zayatz for further enlightenment. He asked David Ro-senberger,who is Zayatz' supervisor, for permission tospeak to Zayatz. Rosenberger asked him why and Pageresponded that it had to do with the right-to-work law andthat he wanted to know what would happen in the event ofa strike. Rosenberger responded that, "if it came down to astrike that it would be just like we quit, and we would notbe rehired under any circumstances." After speaking withRosenberger, Page did speak to Zayatz concerning thematter of a strike and Zayatz reiterated his position that,"Well, I think I started with-I asked Mr. Zayatz aboutthisRight-to-Work Law and what would happen if theunion did come in, would Florida Steel close down, or howwould it affect-you know-if the strike did take place,and Mr. Zayatz told me that it would be just like quittingour jobs, and they would just hire somebodyelse to takeour place, and then we would no longer be employed withFlorida Steel."Rosenberger concedes that he had a conversation withPage at Page's request and that he disabused Page of thenotion that the Union could guarantee wage increases, fur-ther stating that the Union's only leverage was to pull astrike.Rosenberger further testified, "And, he also askedme, if they went out on strike, would he still have a job.And I told him that our gates were going to remain openand anybody that wanted to work, the work would bethere." Rosenberger denied that he likened a striking em- 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDployee to aquit employeeor thatstrikerswould not berehired.Likewise,Zayatz admits having such conversations withPage but denies telling himthatemployeesby strikingwould be quitting or that strikerswould be replaced andnot rehired.Nevertheless,despite these denials,Iam persuadedbased on thecredibilityfactors cited earlier,that Page'sversion is more plausible and I credit him.Further I con-clude that such remarks are coercive since they represent,in effect,a threat to discharge employees for having en-gaged in an economic strike.4. 8(aX3)allegationsArthur E. JonesJones was firstemployed bythe Respondent on Novem-ber 6, 1971.He was promoted from fabrication cleaner tosandblaster to painter,which jobhe held at the time of hisdischarge on October23, 1974.Jones'involvement in theorganizational effort at the Respondent's plant began whenhe was toldby a truckdriverfrom the Employer'sTampaplant that the Union was coming to the Jacksonville plantand to be readywhen it got there.'AftertheorganizationaleffortbeganattheRespondent's Jacksonville plant,a welder named JohnJenkins gave him an authorization card which he returnedto Jenkins on Octotrer15, 1974.He was given another au-thorization card to give to another paint department em-ployee named FrankYoung,but he wasdischarged beforebeing able to give it to him.On October 23, 1974,at about 4 p.m., he wascalled byPaint Shop SupervisorAlexanderWhitelaw into an officewhere Whitelaw advised him that his attendance recordhad been poor in 1972 and1973. Jonesprotested that thiswas not correct and he asked about his attendance recordfor 1974,and mentioned to Whitelaw thatonly 2 or 3weeks ago he had beentold byWhitelaw that his recordhad improved 90 percent.Whitelaw showed himhis Octo-ber 1974 "Performance Evaluation"form(G.C. Exh. 2)showing his days late and absentin 1974.3A disagreement ensued over the numberof days thatJones had been absentin 1974.He asked Whitelaw whatthe record showedfor 1974but Whitelaw did not respond.Jones offered to keep his own records in the future butWhitelaw replied that this wouldnot be necessarysince hewould no longerbe employed by theRespondent as of4:30 p.m. that day.Accordingto Jones, Whitelaw thereaf-ter showed him a documentpurportingto reflect his ab-sences for the year 1974,but this discussion was academicinasmuch as Jones hadalreadybeen discharged.Respondent contends that Jones was discharged becauseof his poor attendance record.The recordindicates thatJones had receivedprior written disciplinaryreports for hisabsenteeism.Whitelaw further testified that he had no rec-7 As notedearlier.prior organizational efforts had been made at theEmployer's plants elsewherein Florida, including the Respondent'sTampaplant.$ The attachment to the evaluationwhich apparentlyshows these figureswas not attached to the exhibit which was entered into evidence.ollection of having complimented Jones on his attendance.Whitelaw further testified concerning the October evalu-ation which reads in part,"Final warning has been givenregarding attendance.Any further disciplinaryaction willinclude a discharge."This portion of the evaluation wasaddedand initialedby Nettles. Jones was absenton Octo-ber 15, 1974.Jones testified that his absence was due to acold and a cyst on his head.Whitelaw testified as followsconcerning the October 15 absence:Q. Do you know Mr. Whitelaw why he missed thatday and a half?A. I believe-I would say at this time, who cares.Q. In other words it doesn't make any differencewhy he was out that day and a half?A. I think at that particular time the managementhad reached the stage where unless he had died or itwas something real serious an immediate member ofthe family-but, other than that,we weren't going toconsider it.Q. And you didn't know and you didn't care whyhe missedthat day and a half?A. Moreor less.Whitelaw then mulled over his decision and it was not until8 days later that he recommended to Nettles that Jones bedischarged.While Nettles was working during the time thatWhitelaw was deliberating,he was absent for illness when,according to Whitelaw, he decided to recommend the dis-charge of Jones. On October 23, 1974, Nettles returned towork and Whitelaw made the discharge recommendationto Nettles who concurred and Jones was discharged on thesame day.Whitelaw testified that his decision to discharge Joneswas based upon Jones' record of absenteeism. However,Whitelaw concedes that Jones was not reprimanded fromthe time of his March 24, 1974,evaluation(Resp. Exh. 12)until the time of his October 5 evaluation despite the factthat he was absent between these dates. Whitelaw furtherconcedes that Jones'attendance record had improved.During the discharge conversation he agreed with Jonesthat he had improved stating,"And, Ihad agreed-Iagreed verbally that he had improved a lot, but notenough."Another portion of the record reflects the follow-ing exchange:Q. Let me ask you this Mr. Whitelaw: was '74 bet-ter than '73?A. It certainly was.Q. He improved considerably?A. Not considerably. He had improved.While the Respondent contends that Jones was dis-charged for excessive absenteeism, my evaluation of therecord herein persuades me that such was not the case. It isundisputed that Jones was a good worker having pro-gressed from fabrication cleaner to painter during the ap-proximately 3 years of his employment. Nor is it disputedthat Jones had not been disciplined or warned about his9It is significant to note that while the record reflects the existence oftime and attendance records including timecards,the Respondent offerednone such to support this contention despite the fact that testimony thereonwas often vague,conflicting.and inconclusive. FLORIDA STEEL CORPORATION181absenteeism during the 6 months prior to his discharge.Indeed,his supervisor,Whitelaw, concedes that his atten-dance record had improvedover 1973.In these circumstances Jones was summarily dismissedwithout notice or warning,nor was he suspended, whichwould appear to have been a more appropriate disciplinaryaction to have taken in these circumstances.Nor was sus-pension even considered as a form of disciplinary actioneven though this form of disciplinary action had been usedwith respect to other employees in the past.It strains cre-dulity to accept the picture of a concededly competent 3-year employee being summarily dismissed rather than sus-pended for absenteeism at a time whenadmittedlyhis rec-ord of absenteeism was improving.Another facet of this case warrants consideration.Whitelaw testified that because of Nettles' comments onthe October 1974 evaluation, he felt that he had been man-dated to discharge Jones by Nettles. Nevertheless, 8 dayspassed before he made the discharge recommendation toNettles.Nor does Nettles'absence because of illness ex-plain this delay since Nettles was present on the day ofJones' absence and presumably Whitelaw's recommenda-tion to him could have been made at that time.The Respondent further argues that the General Counselhas not met its burden of establishing company knowledgein this case,arguing that an employer may discharge anemployee for any reason or no reason at all so long as themotivation for the discharge is not discriminatory. I ac-knowledge this contention as a valid legal position,howev-er there are circumstances from which company knowledgemay properly be inferred and in my opinion such an infer-ence is warranted in the instant case.In this regard itshould be noted that the Respondent clearly must havebeen aware of widespread unionactivityin a general waysince it existed employerwide at several other locations inFlorida. In addition,Whitelaw, while he appears to denyany direct knowledge that Jones was engaged in union ac-tivity, nevertheless is somewhat equivocal as evidenced bythe following testimony:Q. Did you have any information or did anyonereport anything to you to indicate that he [Jones] wasinvolved in union activities of any sort?A. No one reported to me that he was involved inany union activities.JUDGE DONNELLY: The question was, I think, wereyou aware the he was engaged in union activity?THE WITNESS: No sir I was not.JUDGE DONNELLY:You had noinformation?THE wITNESs: No information whatsoever that hewas engaged,other than just what he was doing atFlorida Steel.Further,Whitelaw concedes that he did become aware ofthe Union's organizational effort sometime between his re-turn from vacation on October 3, 1974, and Christmas.While the date is not specific,these dates do include thedischarge date of October 23, 1974.In addition to these factors I further conclude, as de-tailedmore extensively above, that the Employer's expla-nation for Jones'discharge is not plausible. A consider-ation of these factors and a careful examination of theentire record herein support a valid inference that in thecircumstances of this case, the Company was aware ofJones' union activity.Sam Tanksley Trucking Inc.,198NLRB 312 (1972). Further, I conclude that he was dis-charged for such activity in violation of Section 8(aX3) ofthe Act.Fletcher SmithSmith was hired in June 1966 and was promoted topainter some 1-1/2 years thereafter, which job he held untilhis discharge on November 6, 1974. At the time of his dis-charge Whitelaw was his supervisor.On Tuesday, November 5, 1974, Smith's brother-in-lawcame to his house and gave him an authorization cardwhich he brought to work with him the next day. On thisdate,November 6, 1974, at about 9 a.m.; he met LuciusHart, another painter, while Hart was coming to the watercooler.As they passed, Smith asked Hart to fill out thecard for *him tosign sincehe could not "write too good." 10Hart put the card on the paint wagon and left. This hand-off had been observed by Whitelaw whose curiosity wasaroused. He went to the paint wagon and as he approachedHart put the card under a box on the wagon. Whitelawlifted the box and discovered the card. Whitelaw then wentto his supervisor, Nettles, and explained what had tran-spired.After talking to Nettles,Whitelaw returned to thepaint wagon and retrieved the card, again returning to Net-tles' office whereupon Whitelaw recommended to Nettlesthat Smith be terminated. As Whitelaw testified,"I sug-gested that in the fact [sic] of what we had found and hispast record of the year, with all the reports that had been inhis file, I suggested that we terminate him." Nettles hadbeen given four prior disciplinary warnings previously in1974 (Resp. Exh. 7, 8, 9, and 10). Two of these involvedabsenteeism and two recited Smith's failure to wear safetyglasses.Nettles concurred withWhitelaw's recommenda-tion and at about 11 a.m. Smith was summoned by White-law into Nettles' office. Smith, Whitelaw, and Nettles werepresent.Whitelaw advised Smith that he was being termi-nated for violating company rules 4, 9, and 10.11Smith testified that he was also told by Nettles, "Wefiring you because you was activity [sic] for the union."Thereupon Smith left the office and picked up his check.At the personnel office Smith protested to the personnelman, "Well you're firing me for activity for the union. Why10 Respondent concludes that Smithliedwhen hetestified that the au-thorization card was blank when he passed it to Hart, since a comparison ofhis printed name whichappears on the card is in thesame hand as hisprinted name as it appears on his application for employment.However,this position is not well taken since Smith's unrefuted testimony is that hedid not fill out hisemploymentapplication either,ratherthat it was filledout by another employee named Frank Gilbert. Thus,there exists no basisfor making any comparison which could affect his credibility.11Rules 9 and 10read:9.An employeeshall not neglecthis job,duties and responsibilities-nor refuseto perform workassignedto him.10.Employees must be at their appointed work places, readyto work,at the regular starting time-and shall remain at such work places andat work until the regular quitting time. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't you fire Lucius?" He did not respond.12 After pick-ing up his check,Smith left the premises.An analysis of the above facts and the record as a wholeleads to the conclusion that Smith was discharged not forhaving violated any company rule but because the Em-ployer became aware on the morningof November 5, 1974,of Smith's involvement with the Union as a result of thecard incident described above.Apart from any consider-ation of the validity of the company rule and even assum-ing the validity of the rule,I conclude that Smith was dis-charged for having engaged in protectedactivity.The following considerations expose as pretextual theCompany's contention that Smith was discharged fortransgressing company rules.Smith was an established andcompetent long-time employee.While Smith had receivedprior warnings as noted above,none of these were relatedto the incident which precipitated his discharge. Nonethe-less, despite his tenure and competence,he was summarilydischarged without notice or warningfor theinnocuousalleged transgression of passing a union authorization cardto another employee, which "handoff" did not in any waydisrupt or disturb the Employer's normal business opera-tion. It is also noted that while Smith was discharged theother half of the "handoff,"Hart,was givenonly a 2-daysuspension despite the fact that he had been sent home fordrinking on three occasions in the past whereas Smith hadnever been suspended during the 9 years of his employ-ment.In these circumstances I conclude that Smith's dischargewas not for any legitimatedisciplinaryreason,but was dis-criminatory in violation of Section 8(a)(3) of the Act.Moreover,even assuming,arguendo,that Smith was dis-charged for having violated company rules,the rules al-leged to have been violated include company rule number4 which I have previously concluded was, at that time, in-valid.Obviously, even accepting the Employer's positionthat the discharge was for violation of these company rules,such a discharge would have been illegal inasmuch as oneof the rules itself was illegal.Hence Smith's dischargewould violate Section 8(aX3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondentset forthin section III,above,occurringin connection with the Respondent's op-erationsdescribedin sectionI,above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States,and tendto lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is12 Smith testified that he had never beenpreviouslysuspended. Smithfurther testifiedthatHart had twice previouslybeen given2-day suspen-sions for drinking.Whitelawtestified thathe did notrecall the suspensions,but concedes that he had sent Hart home some three timeson a daily basisfor being drunk on the job.engaging in certain unfair labor practices,I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that Respondent discharged Arthur E.Jones and Fletcher Smith for reasons which offend the pro-visions of Section 8(a)(3) and (1) of the Act. I shall there-fore recommend that Respondent make them whole forany loss of pay which they may have suffered as a result ofthe discrimination practiced against them. The backpayprovided for herein shall be computed in accordance withthe Board's formula set forth in F.W.Woolworth Compa-ny,90 NLRB 289 (1950), with interest thereon at the rate ofsix percent per annum,computed in the manner prescribedinIsis Plumbing & Heating Co.,138 NLRB 716(1962).In addition to the relief normally appropriate to thesetypes of violations, General Counsel contends that theRespondent'smisconduct in the instant case warrantsbroader relief, including a rescission of the rule at all of theRespondent's locations. In my opinion, the circumstancesherein, including the Respondent's history of unfair laborpractices, would warrant such relief. To leave unaffectedthe identical invalid rule at other locations of the sameRespondent would be a denial of the relief which is clearlywarranted and invite multiple litigation of this same issue,i.e. the legality of the pre-December 4, 1974, rule. I do notdeem such relief extraordinary. Obviously the order to re-scind applies only to the invalid pre-December 4, 1974 rule.Since it appears that the valid post-December 4, 1974, rulehas been substituted for its illegal predecessor at the Jack-sonville, Florida, plant it is obvious that the order has noapplication there or at other locations of the Respondentwhere only a valid rule exists. In order to insure the appro-priate disseminationof this order, I shall as requested bythe Charging Party, order the posting of the order at all ofthe Respondent's locations.However, I am constrained to deny General Counsel'srequest for relief involving the rescission of warning lettersfor violations of the invalid rule since the record hereindoes not sufficiently support the existence of such letters orRespondent's misconduct incident thereto. The ChargingParty also made certain requests and I conclude a moreextensiveorder beyond the relief already being grantedherein is not warranted.In addition to the contentions concerning the scope ofthe relief to be ordered, Charging Party further contendsthat the record establishes that the discharges of employeesLeroy Smoakes and John Jenkins were discriminatory andthat 8(a)(3) violations should be found as to their termina-tions.However,since these allegations were neither allegedin the complaint nor fully litigated at the hearing, 8(a)(3)findings thereon are not warranted by the record herein.Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following findings:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. FLORIDA STEEL CORPORATION1832.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interfering with, restraining,and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(1) of theAct.4.By discharging Arthur E. Jones and Fletcher Smith,thereby discriminating in regard to their hire and tenure ofemployment in order to discourage membership in theUnion, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issuethe following recommended:ORDER 13Respondent, Florida Steel Corporation, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)At all of its locations, promulgating, maintaining ineffect, enforcing, or applying any rule or regulation prohib-iting its employees from soliciting on behalf of any labororganization in work areas during their nonworking time,or distributing union literature in nonwork areas duringtheir nonworking time.(b) Threatening employees with loss of break periodsand other employee benefits if they select the union as theirbargaining representative.(c)Threatening employees with closing the plant if theyselect the union as their bargaining representative.(d) Threatening employees with a freeze of their wagesif they select the union as their bargaining representative.13 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.(e)Threatening employees with discharge for engagingin union activity.(f)Telling an employee that another employee had beendischarged for engaging in union activity.(g) Interrogating employees concerning their union ac-tivity.(h)Threatening employees with discharge in the eventthe employees were organized and went on strike.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Arthur E. Jones and Fletcher Smith imme-diate and full reinstatement to their former jobs or if theyno longer exist, to substantially equivalent employmentand make them whole for any loss of pay they may havesuffered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)At all of its locations, rescind the rule against solici-tation on company time.(c)Preserve and upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to determine the amounts of back-pay dueherein.(d) Post at its plant in Jacksonville, Florida, and at all ofits locations, copies of the attached notice marked "Appen-dix." 14 Copies of said notice, on forms provided by theRegional Director for Region 12, after being duly signedby Respondent's authorized representatives, shall be post-ed by it immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."